Citation Nr: 0327070	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable evaluation for bilateral 
high frequency sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran had active military service from July 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Nashville, Tennessee, in which the RO denied entitlement to 
service connection for an upper respiratory infection 
(claimed as sinus problems with headache), tinnitus, and 
major depression and continued the zero percent evaluation 
for bilateral high frequency sensorineural hearing loss.

The veteran filed a notice of disagreement (NOD) with regard 
to the issues of an increased evaluation for bilateral high 
frequency hearing loss, and service connection for the lumbar 
spine and an upper respiratory infection.  A statement of the 
case (SOC) was issued in June 2002.  The veteran filed VA 
Form 9 and perfected his appeal as to the issues of an 
increased evaluation for bilateral hearing loss and service 
connection for degenerative disc disease of the lumbar spine.  
He did not perfect an appeal as to the issue of service 
connection for an upper respiratory infection.  He indicated 
that he wished to withdraw that claim.  See 38 C.F.R. 
§ 20.204 (2002).

The Board notes that the issue of service connection for 
degenerative disc disease of the lumbar spine has been re-
characterized in this instance, to address the question of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The claim for 
service connection for degenerative disc disease of the 
lumbar spine had previously been denied by the RO, and that 
determination became final.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. § 
5108.

In June 2002 the veteran filed an NOD as to with the RO's 
denial of service connection for major depression.  An SOC 
was issued in August 2002.  The veteran has not perfected an 
appeal, with the filing of a VA Form 9 or its equivalent, as 
to this issue and it is not before the Board for appellate 
consideration at this time.

REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

On May 1, 2003, the U.S. Court of Appeals for the Federal 
Circuit invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2003).  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which . . . is subject to decision by 
the Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."


In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV, supra at 1348 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA for the issues regarding 
new and material evidence, service connection, and increased 
ratings.  Neither does the record reflect that the RO issued 
an evidence-development letter consistent with the notice 
requirements of the VCAA.  The Court has indicated that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as recently amended, require the RO to inform a 
claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and require remand where 
the RO failed to do so before transferring the case to the 
Board.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  It would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time, particularly in view of recent decisions.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio and Paralyzed 
Veterans of America, supra.  The notice 
requirement should, among other things, 
address the issues of new and material 
evidence, service connection and increased 
ratings.

2.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied, including VA 
re-examination if warranted.

3.  Thereafter, the RO should readjudicate 
the veteran's claims to include the issue 
of new and material evidence for 
degenerative disc disease of the lumbar 
spine.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the June 2002 
SOC.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


